Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-19 are presented for examination.
Applicants’ drawings and preliminary amendment filed December 18, 2019; and the information disclosure statements filed December 18, 2019 and January 23, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hembrough et al. (US 2017/0030923 A1) in view of Gardner et al., “Chemosensitive relapse in small cell lung cancer proceeds through an EZH2-SLFN11 axis”, Cancer Cell, Vol. 21, No. 2, pages 286-299 (2017) and further in view of  Liu (US 2012/0156311 A1), all of PTO-1449.
Hembrough et al. teach a method of treating a patient suffering from lung cancer comprising:  a) quantifying the level of a specified biomarker fragment peptide in a protein digest prepared from a tumor sample obtained from the patient and calculating the level of the biomarker fragment peptide in said sample by mass spectrometry, b) comparing the level of said biomarker fragment peptide to a reference level, c) treating the patient with a therapeutic regiment comprising an effective amount of a defined therapeutic agent and d) treating the patient with a therapeutic regiment that does not comprise an effective amount of a defined therapeutic agent based on the level of the biomarker fragment peptide in comparison with said reference level.  Note the define therapeutic agent can be used in combination with cisplatin (a platinum-based agent).
The instant invention differs from the cited reference in that the cited reference does not teach the biomarker is SLFN11.  However, the secondary reference, Gardner et al., teaches the platinum-based agent cisplatin is the first-line therapeutic agent to small cell lung cancer (SCLC) because SCLA is initially highly responsive to cisplatin. Patients with SCLS are typically treated with a regimen of up to six cycles of chemotherapy, each cycle consisting of cisplatin, whereas SCLC rapidly becomes acquired chemoresistant because of the suppression of Schlafen family member 11 (SLFN11) level which is critical for the sensitivity of cancer cells to DNA-damaging agent including the platinum-based agent.  Gardner et al. also teach SLFN11 protein level is decreased in the cancer cell lines generated from chemoresistant patients in comparison with patient that have not been treated with detectable baseline (see page 290, column 1, “Cell lines generated from treated have lower levels of SLFN11 expression relative to lines generated from untreated patients , p = 0.031; Figure 4B).
Clearly, one skilled in the art would have been motivated at the time the invention was made to combine the teachings of Hembrough et al. and Gardner et al. to obtain a method of treating a patient suffering from lung cancer comprising:  a) quantifying the level of a specified biomarker fragment peptide in a protein digest prepared from a tumor sample obtained from the patient and calculating the level of the biomarker fragment peptide in said sample by mass spectrometry, b) comparing the level of said biomarker fragment peptide to a reference level, c) treating the patient with a therapeutic regiment comprising an effective amount of a defined therapeutic agent and d) treating the patient with a therapeutic regiment that does not comprise an effective amount of a defined therapeutic agent based on the level of the biomarker fragment peptide in comparison with said reference level with a desired effect and without undue experimentation.
The instant invention differs from the cited references in that the cited references do not teach the reference level of the SLFN11 fragment protein 100 amol/µg, +/- 95 amol/µg, 100 amol/µg, +/- 75 amol/µg, 100 amol/µg, +/- 50 amol/µg, and 100 amol/µg, +/- 25 amol/µg, of tumor sample protein analyzed, one skilled the art would have known to obtain such said reference levels of the SLFN11 fragment peptide tumor sample protein based on the combination of Hembrough et al. and Gardner et al.
The instant invention differs from the cited references in that the cited references does not teach the therapeutic regimen in step (c) further comprising a taxane.  However, the tertiary reference, Liu, teaches a method of using platinum-based agents for treating cancer including lung cancer (see section [0011]).  Note the addition of taxane (see section [0149]) to treat lung cancer.
Clearly, one skilled in the art would have assumed the addition of a taxane to treat lung cancer, especially small lung cancer with a platinum-based agent would give an additive effect in the absence of evidence to the contrary.
Claims 1-6 and 8-19 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629